Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s 11/22/2021 amendment.
Claims 3 and 10 are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“pipe elements for passing through the first fluid” (claim 12, lines 2-3) as disclosed in paragraph 13 of the specification.
“one or more sealing elements” (i.e. an element or elements for sealing) (claim 12, line 4) as disclosed in paragraph 15 of the specification.
“an extension part inside the first region of the pipe elements” (i.e. a part for extending) (claim 12, lines 17-18) as disclosed in paragraphs 5 and 86 of the specification.
“an extension part inside the second region of the pipe elements” (i.e. a part for extending) (claim 12, lines 19-20) as disclosed in paragraphs 5 and 86.
“ring element for at least locally reducing the opened lateral cross section of the through opening for receiving the sealing element” (claim 12, lines 29-30) as disclosed in paragraph 112.

not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a first region, a second region, a first height X, and a second height Y, does not reasonably provide enablement for a first region having “a first region having a first height X, a second height Y and a .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Namely, the recitation “Wherein the pipe elements are each formed of a flat pipe having a first region having a first height X, a second height Y and a depth W and one or more second regions having a support surface arranged on one end portion of the pipe elements” (emphasis added) (claim 1, lines 6-8) appears to be written in the form of a run-on sentence that does not appear consistent with applicant’s originally filed specification.
Based on applicant’s disclosure it appears that there is a first region 10 with a first height X and a depth W and there is a second region 11 with a second height Y and a support surface 13 (Figures 2A, 2B, and 4A; see also Paragraphs 73 and 101 of the Specification filed 10/25/2019).  For examination purposes it is assumed that there is a first region with a first height and a depth and there is a second region with a second height and a support surface.
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a first region, a second region, a first height X, and a second height Y, does not reasonably provide enablement for a first region having “a first region having a first height X, a second height Y and a depth W and one or more second regions having a support surface” as recited in new claim 12.  The specification does not enable any person skilled in the art to which it make or use the invention commensurate in scope with these claims.
Namely, the recitation “Wherein the pipe elements are each formed of a flat pipe having a first region having a first height X, a second height Y and a depth W and one or more second regions having a support surface arranged on one end portion of the pipe elements” (emphasis added) (claim 12, lines 5-8) appears to be written in the form of a run-on sentence that does not appear consistent with applicant’s originally filed specification.
Based on applicant’s disclosure it appears that there is a first region 10 with a first height X and a depth W and there is a second region 11 with a second height Y and a support surface 13 (Figures 2A, 2B, and 4A; see also Paragraphs 73 and 101 of the Specification filed 10/25/2019).  For examination purposes it is assumed that there is a first region with a first height and a depth and there is a second region with a second height and a support surface.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, each incidence of the recitation “the pipe bottoms” (lines 18 and 24) renders the claim indefinite.  Since claim 1 previously set forth “one or more pipe bottoms” (claim 1, lines 4 and 11-12) it is unclear how many pipe bottoms are required by the claim.
Further regarding claim 1, the recitation “an extension part inside the first region of the pipe elements is determined from a value obtained by adding the first height X of the pipe elements to the interval F which corresponds to an extension part inside the one or more second regions of the pipe elements which is determined from a value obtained by adding the second height Y of the pipe elements to the height H of the web of the pipe bottom and two times the wall thickness G of each of the sealing element” (emphasis added) (lines 19-25) renders the claim indefinite.
The aforementioned recitation appears to be in the form of a run-on sentence, where it is unclear which claim element “corresponds to an extension part inside the one or more second regions of the pipe elements” and which claim element “is determined from a value obtained by adding the second height Y of the pipe elements to the height H of the web of the pipe bottom and two times the wall thickness G of each of the sealing element”.
Further regarding claim 1, the recitation “the sealing elements” (line 25) renders the claim indefinite.  Since claim 1 previously set forth “one or more sealing elements” (claim 1, lines 4-5) it is unclear how many sealing elements are required by the claim.
Further regarding claim 1, the recitation “the end portion of the flat pipe” (line 35) lacks antecedent basis.  For examination purposes it is assumed that the “end 
Further regarding claim 11, the recitation “the heat transfer system of claim 10” (line 1) renders the claim indefinite since claim 10 is cancelled.  For examination purposes it is assumed that claim 11 depends from claim 2.
Regarding claim 12, the recitation “, which comprises” (emphasis added) (line 2) renders the claim indefinite.  It is unclear which previously recited claim element “comprises an arrangement composed of pipe elements”.  For examination purposes it is assumed that the heat transfer system comprises an arrangement composed of pipe elements.
Further regarding claim 12, each incidence of the recitation “the pipe bottoms” (lines 10, 16, and 22) renders the claim indefinite.  Since claim 12 previously set forth “one or more pipe bottoms” (claim 12, line 3) it is unclear how many pipe bottoms are required by the claim.
Further regarding claim 12, the recitation “the through openings” (lines 15-16) renders the claim indefinite.  Since claim 12 previously set forth “a through opening” (claim 12, lines 3-4) it is unclear how many through openings are required by the claim.
Further regarding claim 12, the recitation “an extension part inside the first region of the pipe elements is determined from a value obtained by adding the first height X of the pipe elements to the interval F which corresponds to an extension part inside the one or more second regions of the pipe elements which is determined from a value obtained by adding the second height Y of the pipe elements to the height H of 
The aforementioned recitation appears to be in the form of a run-on sentence, where it is unclear which claim element “corresponds to an extension part inside the one or more second regions of the pipe elements” and which claim element “is determined from a value obtained by adding the second height Y of the pipe elements to the height H of the web of the pipe bottom and two times the wall thickness G of each of the sealing element”.
Further regarding claim 12, the recitation “the sealing elements” (lines 22-23) renders the claim indefinite.  Since claim 12 previously set forth “one or more sealing elements” (claim 12, line 4) it is unclear how many sealing elements are required by the claim.
Further regarding claim 12, the recitation “the one pipe bottom” (lines 28-29) lacks antecedent basis.  Since claim 12 previously set forth “one or more pipe bottoms” (claim 12, line 3) it is unclear how many pipe bottoms are required by the claim.
Further regarding claim 12, the recitation “the opened lateral cross section” (line 29) lacks antecedent basis.
Further regarding claim 12, the term “reducing” (line 29) is a relative term which renders the claim indefinite. The term “increases” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Namely, it is unclear with respect to what claim element or frame of reference the opened lateral cross section is reduced.
Further regarding claim 12, the recitation “the one or more through openings” (line 30) renders the claim indefinite.  Since claim 12 previously set forth “a through opening” (claim 12, lines 3-4) it is unclear how many through openings are required by the claim.
Further regarding claim 12, the recitation “the sealing element” (line 30) renders the claim indefinite.  Since claim 12 previously set forth “one or more sealing elements” (claim 12, line 4) it is unclear how many sealing elements are required by the claim.
Further regarding claim 12, the term “increases” (line 32) is a relative term which renders the claim indefinite. The term “increases” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Namely, it is unclear with respect to what claim element or frame of reference the degree compression of the sealing element is increased.
Further regarding claim 12, the recitation “the compression” (line 32) lacks antecedent basis.
Further regarding claim 12, the recitation “the region” (line 33) lacks antecedent basis.
Regarding claim 14, the recitation “the two pipe bottoms” (lines 1-2) lacks antecedent basis.  For examination purposes it is assumed that the “one or more pipe bottoms” (claim 1, line 4) comprises two pipe bottoms.
Further regarding claim 14, the recitation “two sealing elements” (line 2) renders the claim indefinite.  For examination purposes it is assumed that the “one or more sealing elements” (claim 1, lines 4-5) comprises two sealing elements.
Claims 2, 4-9, 11, 13, 15-20 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 12, 13, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armsden et al. (US 2016/0054069)
Regarding claim 1, Armsden et al. (Figures 4-9) discloses a heat transfer system for transferring heat between a first fluid and a second fluid, heat transfer system comprising an arrangement comprising:

Where the pipe elements are each formed of a flat pipe having a first region (Annotated Figure 9) having a first height X (Figure 6 and Annotated Figure 9: A first height 32), a second height Y (Figure 6 and Annotated Figure 9: A height parallel to the first height 32) and a depth W (Figure 6: Depth 31) and one or more second regions (Annotated Figure 9) having a support surface (A surface defined by 57 which is in contact with the one or more sealing elements as defined by regions of seal 22 that contact respective pipe elements) arranged on one end portion of the pipe elements, respectively,
Where one of the one or more sealing elements (i.e. regions of seal 22 that contact respective pipe elements) having a wall thickness G (Annotated Figure 9: See thickness of regions of seal 22 that are compressed between openings of the pipe bottom and respective pipe elements) is arranged between an edge of the through opening of the one or more pipe bottoms and a pipe element of the pipe elements (Annotated Figure 9), respectively,
Where the pipe elements have a wide side (i.e. defined by the depth 31) and are aligned parallel to each other and at an interval F (Figures 4-6: Defined by a spacing between adjacent pipe elements) with respect to each other in the first region (Figures 4-6: The pipe elements are arranged such that the respective depths are arranged in parallel) respectively,

Where an extension part (i.e. a length) inside the first region of the pipe elements is determined from a value obtained by adding the first height X of the pipe elements to the interval F (Annotated Figure 9: There is a length that results from a sum of the first height X and the interval F) which (i.e. the extension part inside the first region of the pipe elements) corresponds to (i.e. is related to) an extension part (i.e. a length) inside the one or more second regions of the pipe elements which (i.e. the extension part inside the one or more second regions of the pipe elements) is determined from a value obtained by adding the second height Y of the pipe elements to the height H of the web of the pipe bottom and two times the wall thickness G of each of the sealing element (Annotated Figure 9: There is a length that results from a sum of the second height Y, the height H, and two times the wall thickness G), and
Where CM = F - H = Y - X + 2*G,
Where CM is a deformation degree of the one end portion of the pipe elements in the height direction c, where CM ranges between a maximum value CMmax and a minimum value CMmin, where CMmin = 2 G when the first height X and the second height Y of the pipe elements are the same (Annotated Figure 9: There is a “Deformation Degree” of the end portion of the pipe elements that is (i) greater than CMin since there is a deformation degree of the one end portion of the pipe elements in max since the claim does not set forth an upper limit for CMmax).
Where lateral cross sections of the pipe elements are expanded within one or more of the second regions (Figures 4-9 and Paragraph 105, see also annotated Figure 9: Broad 34 and narrow 35 portions of the pipe elements are expanded -i.e. enlarged- in the second region, relative the first region) on a plane aligned vertically with respect to a vertical direction a of the pipe elements (Figures 4-9, see also annotated Figure 9: The cross section of the pipe elements are expanded along “a plane aligned vertically”), and
Where the pipe elements on the one end portion of the flat pipe are formed in a state expanded starting from a front in a region of an apex of a vertical side (Annotated Figure 9), respectively, and a wall of the pipe elements are deformed to have a molding part outwards in the height direction c (Annotated Figure 9: The second region of the pipe elements define a molding part that extends -i.e. the second region is deformed relative the first region- in a direction along the height direction c), respectively.


    PNG
    media_image1.png
    839
    664
    media_image1.png
    Greyscale

Regarding claim 2, Armsden et al. discloses a heat transfer system as discussed above, where the pipe elements are made of metal (Paragraphs 5, 13 and 83).
Regarding claim 4, Armsden et al. discloses a heat transfer system as discussed above, where the flow lateral cross sections of the pipe elements are limited by two side surfaces disposed to face each other (Figure 6: See side surfaces parallel 
Regarding claim 5, Armsden et al. discloses a heat transfer system as discussed above, where the side surfaces of the pipe elements arranged adjacent to each other (i.e. the side surfaces parallel to 31) (Figure 6) are aligned vertically with respect to each other at contact edges proceeding in the vertical direction a (Figures 4-6, see also Annotated Figure 9), and the contact edges have a transition part round-processed having an edge radius R (Figure 6: The curved side surfaces extending along 32 have an edge radius R), respectively.
Regarding claim 7, Armsden et al. discloses a heat transfer system as discussed above, where the side surfaces arranged at the vertical side of the flow lateral cross section of the pipe elements (i.e. the side surfaces parallel to 31) (Figure 6), respectively, are connected to each other through one of the two side surface of the narrow side bent outwards in the semicircle hollow cylinder shape and having an outer radius R (Figure 6: The curved side surfaces extending along 32 have an outer radius R).
Regarding claim 12, Armsden et al. (Figures 4-9) discloses a heat transfer system for transferring heat between a first fluid and a second fluid, the heat transfer system comprising an arrangement composed of pipe elements (2) for passing through the first fluid, one or more pipe bottoms (20) having a through opening (38), and one or more sealing elements (22) having a through opening (i.e. 38) (Figures 4-6: Opening 38 is defined by corresponding openings in the pipe bottom and sealing element),

Where one of the one or more sealing elements (i.e. regions of seal 22 that contact respective pipe elements) having a wall thickness G (Annotated Figure 9: See thickness of regions of seal 22 that are compressed between openings of the pipe bottom and respective pipe elements) is arranged between an edge of the through opening of the one or more pipe bottoms and a pipe element of the pipe elements (Annotated Figure 9), respectively,
Where the pipe elements have a wide side (i.e. defined by the depth 31) and are aligned parallel to each other and at an interval F (Figures 4-6: Defined by a spacing between adjacent pipe elements) with respect to each other in the first region (Figures 4-6: The pipe elements are arranged such that the respective depths are arranged in parallel) respectively,
Where a web (Annotated Figure 9, see also Figures 4-6: Defined by portions of the pipe bottom 20 that are located between adjacent pipe elements 2) having a height H (Annotated Figure 9, see also Figures 4-6: Defined by a spacing between adjacent 
Where an extension part (i.e. a length) inside the first region of the pipe elements is determined from a value obtained by adding the first height X of the pipe elements to the interval F (Annotated Figure 9: There is a length that results from a sum of the first height X and the interval F) which (i.e. the extension part inside the first region of the pipe elements) corresponds to (i.e. is related to) an extension part (i.e. a length) inside the one or more second regions of the pipe elements which (i.e. the extension part inside the one or more second regions of the pipe elements) is determined from a value obtained by adding the second height Y of the pipe elements to the height H of the web of the pipe bottom and two times the wall thickness G of each of the sealing element (Annotated Figure 9: There is a length that results from a sum of the second height Y, the height H, and two times the wall thickness G), and
Where CM = F - H = Y - X + 2*G,
Where CM is a deformation degree of the one end portion of the pipe elements in the height direction c, where CM ranges between a maximum value CMmax and a minimum value CMmin, where CMmin = 2 G when the first height X and the second height Y of the pipe elements are the same (Annotated Figure 9: There is a “Deformation Degree” of the end portion of the pipe elements that is (i) greater than CMin since there is a deformation degree of the one end portion of the pipe elements in the height direction ‘c’ larger than 2*G and (ii) less than CMmax since the claim does not set forth an upper limit for CMmax),

Where the ring element locally increases the compression of the sealing element in the region (Figures 4-9 and Paragraphs 5-9: The sealing element is configured to be compressed by the pipe elements and the ring element).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “locally increases the compression of the sealing element in the region” (lines 32-33) constitutes a functional limitation, there being no differentiating structure recited.
Regarding claim 13, Armsden et al. discloses a heat transfer system as discussed above, where a bottom area (i.e. an area as defined by the one or more pipe bottoms) is formed as a sidewall element (62) of a collector (41, 41).
Regarding claim 14, Armsden et al. discloses a heat transfer system as discussed above, where two pipe bottoms each having one of the through openings and two sealing elements having through openings are formed (Figure 9-10 and Paragraphs 98, 108, and 112: There are two header tanks, comprising respective pipe bottoms, through openings, and sealing elements), where one pipe bottom of the two pipe 
Note: the claimed phrase “in a fluid sealing method” is being treated as a product by process limitation; that is, one pipe bottom of the two pipe bottoms is fluidically connected with the pipe elements in accordance with a fluid sealing method (i.e. a sealing process).  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).
Regarding claim 16, Armsden et al. discloses a heat transfer system as discussed above, where the pipe elements of one column of the system are aligned side by side and parallel to each other (Figures 4-6).
Regarding claim 17, Armsden et al. discloses a heat transfer system as discussed above, where a multi-disc or a rib (i.e. fins 4) for changing the flow lateral cross section and/or expanding a heat transfer area within the flow path formed inside the first region by the pipe elements arranged adjacent to each other, the multi-disc as an extension part in the height direction c, and the extension part corresponds to 
Regarding claim 19, Armsden et al. discloses a method comprising operating the heat transfer system of claim 1 as a coolant-air-heat exchanger within a coolant circulation system (Paragraphs 1, 13, and 18).
Regarding claim 20, Armsden et al. discloses a method as discussed above, where the coolant circulation system is an engine coolant circulation system of a vehicle (Paragraphs 1, 13, and 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Armsden et al. (US 2016/0054069), and further in view of Geskes et al. (US 2009/0090486) and Potier (US 5,901,784).
Regarding claims 6 and 8, and as best understood by applicant’s claims, Armsden et al. discloses a heat transfer system as discussed above.  While Armsden et al. discloses the pipe elements as having the first height of the first region (Annotated Figure 9) and an edge radius (Figure 6), Armsden et al. does not teach or disclose 
Geskes et al. (Figures 10A and 10B) teaches a heat transfer system, comprising: at least one pipe element (71’), where a first height (Figures 10A and 10B: A height “h” of the pipe element) of a first region is greater than a value of two times an edge radius R (Figures 10A and 10B: An edge radius as defined by a location in which the height “h” and depth “c” intersect) of the pipe elements.  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the pipe elements as disclosed by Armsden et al. with a first height to edge radius as taught by Geskes et al. to improve heat transfer system operating efficiency by increasing pipe element heat transfer fluid capacity (i.e. providing the pipe elements with increased relative volume capacity).  Note: While patent drawings are not always to-scale schematic drawing, drawings can be relied upon to anticipate general structural relationships if they clearly show structure as claimed (MEPE 2125) and features that are clearly shown are not to be disregarded.  In the instant case, Geskes et al. clearly depicts a pipe element in which a first height of a first region is greater than a value of two times the edge radius R of the pipe elements (Figures 10A and 10B).  See In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972), where Mraz distinguished between the unwarranted reliance on an enlarged section of a small drawing never intended to show dimensions of anything, and a drawing which is a detailed view that clearly shows relative proportions.

Potier teaches a heat transfer system, comprising: pipe elements (12) having a first region (Annotated Figure 3) and a second region (Annotated Figure 3), where the first region defines a first height (T2) and a first width (T1) (Figure 7 and Col. 4, lines 33-59), and where the second region defines a second height (T’2) and a second width (T’1) (Figure 2 and Col. 4, lines 33-59), where a deformation degree “CM” in the second region is in a range between a maximum value CMmax (i.e. T2 is less than T’2) (Figures 2, 3, and 9 and Col. 4, lines 33-59) and a minimum value CMmin (i.e. T2 = T’2) (Figures 7 and 10), and where the deformation degree “CM” affects compressive force (i.e. sealing force) on a sealing element (30) (Col. 4, lines 33-59 and Col. 5, lines 34-48).  Therefore, a deformation degree is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increased deformation degree results in increased compressive force and sealing element effectivness (Col. 4, lines 33-59 and Col. 5, lines 34-48). Therefore, since the general conditions of the claim, i.e. that a deformation degree is variable, were disclosed in the prior art by Potier, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure a pipe element as disclosed by Armsden et al. with a deformation degree as taught by Potier to improve heat transfer system leak resistance by increasing a compressive force between a pipe element and a sealing member.
.

    PNG
    media_image2.png
    572
    439
    media_image2.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Armsden et al. (US 2016/0054069), and further in view of Nishikawa et al. (US 2004/0069477) and Potier (US 5,901,784).
Regarding claim 9, and as best understood by applicant’s claims, Armsden et al. discloses a heat transfer system as discussed above.  While Armsden et al. discloses the pipe elements as having a wall thickness, a first height in a first region, and a width in the first region (Figure 4-6), Armsden et al. does not explicitly teach or disclose values for the wall thickness, the first height in a first region, and the width in the first region.

Further, while Armsden et al. discloses first and second regions such that there is a degree of deformation CM of the pipe elements between the first and second regions as discussed above, Armsden et al. does not explicitly teach or disclose values for the second height and the width in the second region.
 (T1) (Figure 7 and Col. 4, lines 33-59), and where the second region defines a second height (T’2) and a second width (T’1) (Figure 2 and Col. 4, lines 33-59), where the first width (i.e. T1) is substantially equal to the second width (i.e. T’1) (Figures 1-3 and Col. 4, lines 33-41), and where a deformation degree “CM” between the first height (i.e. T2) and the second height (i.e. T’2) is in a range between a maximum value CMmax (i.e. T2 is less than T’2) (Figures 2, 3, and 9 and Col. 4, lines 33-59) and a minimum value CMmin (i.e. T2 = T’2) (Figures 7 and 10), and where the deformation degree “CM” affects compressive force (i.e. sealing force) on a sealing element (30) (Col. 4, lines 33-59 and Col. 5, lines 34-48).  Therefore, a deformation degree is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increased deformation degree results in increased compressive force and sealing element effectivness (Col. 4, lines 33-59 and Col. 5, lines 34-48). Therefore, since the general conditions of the claim, i.e. that a deformation degree is variable, were disclosed in the prior art by Potier, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure a pipe element as disclosed by Armsden et al. with a deformation degree as taught by Potier to improve heat transfer system leak resistance by increasing a compressive force between a pipe element and a sealing member.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Armsden et al. (US 2016/0054069), and further in view of Potier (US 5,901,784).
Regarding claim 11, and as best understood by applicant’s claims, Armsden et al. discloses a heat transfer system as discussed above.  While Armsden et al. discloses a maximally expanded region of the molding part in the height direction c (Annotated Figure 9), Armsden et al. does not explicitly teach or disclose a an extension part Z.
Potier teaches a heat transfer system, comprising: pipe elements (12) having a first region (Annotated Figure 3) and a second region (Annotated Figure 3), where the first region defines a first height (T2) and a first width (T1) (Figure 7 and Col. 4, lines 33-59), and where the second region defines a second height (T’2) and a second width (T’1) (Figure 2 and Col. 4, lines 33-59), where the pipe elements have an extension part Z (38) in a maximally expanded region of molding part in a height direction c (Annotated Figure 3), where a dimension of an extension part Z is dependent affects compressive force (i.e. sealing force) on a sealing element (30) (Col. 4, lines 33-59 and Col. 5, lines 34-48).  Therefore, a dimension of the extension part Z is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increased dimension of the extension part Z results in increased compressive force (Col. 4, lines 33-59 and Col. 5, lines 34-48). Therefore, since the general conditions of the claim, i.e. that a dimension of an extension part Z is variable, were disclosed in the prior art by Potier, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure a pipe element as .

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Armsden et al. (US 2016/0054069).
Regarding claims 15 and 18, and as best understood by applicant’s claims, Armsden et al. discloses a heat transfer system as discussed above.  While Armsden et al. discloses the pipe elements and the multi-disc as made of aluminum (Paragraphs 5 and 83), Armsden et al. does not explicitly teach or disclose the pipe elements and the multi-disc as made of aluminum alloy.
Armsden et al. (Paragraphs 2-12: Background of the invention) teaches a heat transfer system, comprising: pipe elements and a multi-disc (i.e. a fin), where the pipe elements and multi-disc are made of aluminum alloy (Paragraph 5).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to form the pipe elements and multi disc as disclosed by Armsden et al. from aluminum alloy as taught by the Background of the invention of Armsden et al. to improve heat exchanger service life by forming the heat exchanger from materials that are resistant to both wear and corrosion.  Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Response to Arguments
Regarding the statements on page 8, lines 2-3:
Applicant’s amendment is noted and entered.  However, it appears that claims 1, 2, 4-9, and 11-20 are pending since claims 3 and 10 are cancelled by applicant.
Regarding the statements and arguments on page 8, lines 4-5:
Applicant’s statements regarding the 35 USC 112 rejections of record are noted.  However, not all the 35 USC 112 rejections are overcome by applicant’s amendment and the amendment appears to introduce new indefiniteness.
Regarding the statements and arguments on page 8, lines 6-8:
Applicant’s statements regarding the 35 USC 102(a)(1) rejections of record are noted.  However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding the statements on page 8, lines 9-13:
Applicant’s amendment is noted.
Regarding the arguments on page 8, line 14 to page 9, line 6:
Applicant alleges that the molding part of Armsden is not the same as the molding part of the claimed invention in that the molding part of Armsden is only the part where the pipe element is expanded.  Applicant's arguments have been fully considered but they are not persuasive.
Instant claim 1 recites “wherein lateral cross sections of the pipe elements are expanded within one or more of the second regions on a plane aligned vertically a wall of the pipe elements are deformed to have a molding part outwards in the height direction c, respectively” (emphasis added) (claim 1, lines 32-38).  The claim does NOT (emphasis added) appear to differentiate “lateral cross sections of the pipe elements that are expanded” from “a molding part” as alleged (e.g. the claims do not recite a molded part that extends from an expanded lateral cross sections of the pipe elements).
It is asserted that the second region of Armsden reads on both the recited “lateral cross sections of the pipe elements that are expanded” and the recited “molding part” in that the “molding part” of Armsden defines “expanded lateral cross sections”.  Therefore, the molding part of the present invention is not recited in a manner that differentiates from the molding part of Armsden et al.
Regarding the arguments on page 9, line 7 to page 10, line 5:
Applicant alleges that the ring element of Armsden is not the same as the ring element of the claimed invention in that the ring element 37 of Armsden is only an edge of a through opening 38 of a base plate 20.  Applicant's arguments have been fully considered but they are not persuasive.
The instant claims recite a ring element 17 that defines an edge of a through opening 6 of a base plate (i.e. web 5-1).  Since Armsden similarly discloses a ring element 37 that defines an edge of a through opening 38 of a base plate (i.e. web 20) it is unclear how the instantly recited ring element defines over the ring element as disclosed by Armsden.  Specifically, the ring element of the present invention is not 
Further, it is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “locally increases the compression of the sealing element in the region” (claim 12, lines 32-33) constitutes a functional limitation, there being no differentiating structure recited.
Regarding the arguments on page 10, lines 6-10:
Applicant alleges that Armsden, Geskes, and Potier do not teach or disclose claims 6 and 8.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant also alleges that Geskes, and Potier do not remedy Armsden with regard to claims 1 and 12.  Applicant's arguments have been fully considered but are moot as Geskes and Potier are not relied upon to remedy Armsden with regard to claims 1 and 12.
Regarding the arguments on page 10, lines 11-14:
Applicant alleges that Armsden, Nishikawa, and Potier do not teach or disclose claim 9.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they 
Applicant also alleges that Nishikawa and Potier do not remedy Armsden with regard to claims 1 and 12.  Applicant's arguments have been fully considered but are moot as Nishikawa and Potier are not relied upon to remedy Armsden with regard to claims 1 and 12.
Regarding the arguments on page 10, lines 15-18:
Applicant alleges that Armsden and Potier do not teach or disclose claim 11.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant also alleges that Potier does not remedy Armsden with regard to claims 1 and 12.  Applicant's arguments have been fully considered but are moot as Potier is not relied upon to remedy Armsden with regard to claims 1 and 12.
Regarding the arguments on page 11, lines 1-3:
Applicant alleges that Armsden does not teach or disclose claims 15 and 18.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763